UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. GUANGZHOU GLOBAL TELECOM, INC. (Exact name of registrant as specified in the Charter) Florida 333-130937 59-3565377 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) c/o CORPORATION SERVICE COMPANY 1 TALLAHASSEE FL 32301-2525 US (Address of Principal Executive Offices) (850) 521-1000‎ (Issuer Telephone number) Indicate by check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 16, 2010: 106,162,071 shares of common stock. GUANGZHOU GLOBAL TELECOM, INC. FORM 10-Q June 30, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T. Controls and Procedures 29 PART II— OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. (Removed and Reserved) 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements Guangzhou Global Telecom, Inc. Unaudited Consolidated Financial Statements June 30, 2010 and December 31, 2009 (Stated in US Dollars) Guangzhou Global Telecom, Inc. Contents Pages Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 – 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 – 7 Notes to Consolidated Financial Statements 8 – 23 Board of Directors and Stockholders Guangzhou Global Telecom, Inc. Report of Independent Registered Public Accounting Firm We have reviewed the accompanying consolidated balance sheets of Guangzhou Global Telecom, Inc. as of June 30, 2010 and December 31, 2009, and the related consolidated statements of income, stockholders’ equity and cash flows for the three and six-month periods ended June 30, 2010 and 2009.These interim consolidated financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with United States generally accepted accounting principles. South San Francisco, California
